Execution Copy

EXHIBIT 10.1




WAIVER AND AMENDMENT NO. 6 TO CREDIT AGREEMENT

This Waiver and Amendment No. 6 (this “Amendment”) to the Credit Agreement,
dated as of February 7, 2006 (as heretofore amended, supplemented or otherwise
modified, the “Credit Agreement”), and entered into by and among RATHGIBSON,
INC., a Delaware corporation (“Borrower”); RGCH HOLDINGS CORP., a Delaware
corporation (“Holdings”), as one of the guarantors; GREENVILLE TUBE COMPANY, a
Delaware corporation (“Greenville Tube”), as one of the guarantors; the
financial institutions who are or hereafter become parties to the Credit
Agreement as Lenders (as hereinafter defined) and GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (in its individual capacity “GE Capital”),
as agent (in such capacity, the “Agent”), is dated as of May 4, 2009 and entered
into by and among Borrower, the other Credit Parties signatory hereto, the
Lenders signatory hereto and Agent.

R E C I T A L S:

WHEREAS, the Borrower has advised the Agent and Lenders that certain Events of
Default may have occurred under the Credit Agreement, as set forth on Exhibit A
to this Amendment (the “Specified Defaults”); and

WHEREAS, the Borrower has requested that the Lenders waive the Specified
Defaults and agree to amend the Credit Agreement as set forth below; and

WHEREAS, Agent and the Lenders whose signatures appear below are willing to
agree to such requests and enter into this Amendment upon the terms and
conditions provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof
the Credit Parties, the Lenders whose signatures appear below and Agent agree as
follows:

Section 1.

DEFINITIONS

1.1

Defined Terms.  Unless otherwise provided all capitalized terms used herein
shall have the meanings ascribed thereto in the Credit Agreement.

Section 2.

AMENDMENT AND WAIVER

2.1

Amendments.  Effective as of the Effective Date (as defined below), the Credit
Agreement is hereby amended as follows:

(a)

Section 5.9 of the Credit Agreement is amended and restated in its entirety as
follows:

“The Borrower and each of its Subsidiaries is Solvent.”

(b)

Section 6.1(j) of the Credit Agreement is amended and restated in its entirety
as follows:

“(j)

The Borrower or any of its Subsidiaries that is a Credit Party ceases to be
Solvent, fail to pay its debts as they become due or admits in writing its
present or prospective inability to pay its debts as they become due;”











2.2

Waiver.

(a)

Effective as of the Effective Date, Required Lenders hereby waive the Specified
Defaults, which shall no longer be Defaults or Events of Default.

(b)

Anything herein to the contrary notwithstanding, (i) Required Lenders’ waiver
contained in Section 2.2(a) is subject to the satisfaction of the conditions set
forth in Section 3 hereof and (ii) such waiver only applies to the specific
matters referred to in Section 2.2(a) and shall not be applicable to any other
circumstance, including, without limitation, any other Default.

Section 3.

CONDITIONS TO EFFECTIVENESS

The amendments contained in Section 2.1 shall become effective on the date (the
“Effective Date”) that the following conditions have been satisfied in full or
waived by the Requisite Lenders:

(a)

Agent shall have received one or more counterparts of this Amendment executed
and delivered by the Credit Parties, the Requisite Lenders and Agent.

(b)

After giving effect to this Amendment, there shall be no continuing Default or
Event of Default and the representations and warranties of the Credit Parties
contained in the Loan Documents shall be true and correct in all material
respects as of the Effective Date or such other specific date as of which any
such representation or warranty is by its terms made.

Section 4.

LIMITATION ON SCOPE

Except as expressly amended hereby, the Loan Documents shall remain in full
force and effect in accordance with their respective terms.  The amendments set
forth herein shall be limited precisely as provided for herein and shall not be
deemed to be waivers of, amendments of, consents to or modifications of any term
or provision of the Loan Documents or any other document or instrument referred
to therein or of any transaction or further or future action on the part of any
Credit Party requiring the consent of Agent or Lenders except to the extent
specifically provided for herein.  Except as set forth in Section 2.2 hereof,
Agent and Lenders have not and shall not be deemed to have waived any of their
respective rights and remedies against any Credit Party for any existing or
future Defaults or Events of Default.

Section 5.

MISCELLANEOUS

(a)

Each Credit Party hereby represents and warrants as follows:

(i)

this Amendment has been duly authorized and executed by such Credit Party and
the Credit Agreement, as amended by this Amendment is the legal, valid and
binding obligation of such Credit Party, enforceable in accordance with its
terms, except as (1) such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the rights of creditors in general and (2) the availability of equitable
remedies may be limited by equitable principles of general applicability; and





2

1051735-1




(ii)

such Credit Party repeats and restates the representations and warranties of
such Credit Party contained in the Credit Agreement as of the Effective Date,
after giving effect to this Amendment, except to the extent such representations
and warranties relate to a specific date; provided that references to the
“Credit Agreement” or “this Agreement” in such representations and warranties
shall be deemed to be references to the Credit Agreement as amended pursuant to
this Amendment.

(b)

This Amendment is being delivered in the State of New York.

(c)

Each Credit Party hereby ratifies and confirms that the Credit Agreement as
amended hereby remains in full force and effect.

(d)

Each Credit Party agrees that all Loan Documents, as amended hereby or otherwise
amended in connection herewith, remain in full force and effect notwithstanding
the execution and delivery of this Amendment and that nothing contained in this
Amendment shall constitute a defense to the enforcement of any Loan Document.

(e)

This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which counterparts together shall constitute but one and the same
instrument.

(f)

All references in the Loan Documents to the “Credit Agreement” and in the Credit
Agreement to “this Agreement,” “hereof,” “herein” or the like shall mean and
refer to the Credit Agreement as amended by this Amendment (as well as by all
subsequent amendments, restatements, modifications and supplements thereto).

(g)

This Amendment is a “Loan Document” and each of the following provisions of the
Credit Agreement is hereby incorporated herein by this reference with the same
effect as though set forth in its entirety herein, mutatis mutandis, and as if
“this Agreement” in any such provision read “this Amendment”: Section 9.6
(Severability), Section 9.9 (Applicable Law), Section 9.14 (Consent to
Jurisdiction) and Section 9.15 (Waiver of Jury Trial).




[Signature page is next page]





3

1051735-1










Witness the due execution hereof by the respective duly authorized officers of
the undersigned of this Amendment to the Credit Agreement as of the date first
written above.




RATHGIBSON, INC.

By:  /s/ Michael Schwartz                                   

Name:  Michael Schwartz

Title:  President & CEO     

RGCH HOLDINGS CORP.

By:  /s/ Michael Schwartz                                   

Name:  Michael Schwartz

Title:  President & CEO     

GREENVILLE TUBE COMPANY

By:  /s/ Michael Schwartz                                   

Name:  Michael Schwartz

Title:  President & CEO     

GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, L/C Issuer, and Lender




By:  /s/ Matthew N. McAlpine                           

Name:  Matthew N. McAlpine  

Title:  Duly Authorized Signatory  











Amendment No. 6 to Credit Agreement










CONSENT AND REAFFIRMATION




The undersigned (each, a “Guarantor”) hereby (i) acknowledges receipt of a copy
of the foregoing Amendment; (ii) consents to Borrower’s execution and delivery
thereof and approves and consents to the transactions contemplated thereby;
(iii) agrees to be bound thereby; and (iv) affirms that nothing contained
therein shall modify or diminish in any respect whatsoever its obligations under
its Guaranty and the other Loan Documents to which it is a party and reaffirms
that such Guaranty is and shall continue to remain in full force and effect.
 This acknowledgement by such Guarantor is made and delivered to induce Agent
and Lenders to enter into Amendment, and such Guarantor acknowledges that Agent
and Lenders would not enter into Amendment in the absence of the
acknowledgements contained herein.  Although such Guarantor has been informed of
the matters set forth herein and has acknowledged and agreed to same, such
Guarantor understands that Agent and Lenders have no obligation to inform such
Guarantor of such matters in the future or to seek such Guarantor’s
acknowledgment or agreement to future amendments or waivers, and nothing herein
shall create such a duty.  Capitalized terms used herein without definition
shall have the meanings given to such terms in the Amendment to which this
Consent is attached or in the Credit Agreement referred to therein, as
applicable.




IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of Amendment.




RGCH HOLDINGS CORP.

By:  /s/ Michael Schwartz                               

Name:  Michael Schwartz

Title:  President & CEO     




GREENVILLE TUBE COMPANY

By:  /s/ Michael Schwartz                               

Name:  Michael Schwartz

Title:  President & CEO     








Consent and Reaffirmation










Exhibit A

Specified Defaults

1.

From time to time prior to the date hereof, pursuant to Section 5.9 of the
Credit Agreement, the representations of the Credit Parties to Agent and Lenders
from time to time that Holdings is Solvent may not have been true and correct in
all material respects on each date when made or deemed made, resulting in one or
more potential Events of Default under Section 6.1(d) of the Credit Agreement.

2.

From time to time prior to and including the date hereof, Holdings may not have
been Solvent, resulting in one or more potential Events of Default under Section
6.1(j) of the Credit Agreement.

3.

From time to time prior to the date hereof, the Credit Parties have represented
and warranted pursuant to Section 7.2(b) of the Credit Agreement, each
Compliance Certificate, each Notice of Conversion/Continuation and each Notice
of Revolving Credit Advance, that no Default or Event of Default has occurred
and is continuing under the Loan Documents, despite the prior occurrence of one
or more Specified Defaults, resulting in potential Events of Default under
Section 6.1(c) of the Credit Agreement.

4.

From time to time prior to the date hereof, the Credit Parties did not comply
with the requirement under Section 4.9(h) to deliver notice of the occurrence of
the Specified Defaults to the Agent promptly upon any officer of any Credit
Party obtaining knowledge thereof, resulting in potential Events of Default
under Section 6.1(c) of the Credit Agreement.












